DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
	Applicants arguments on page 8 have been fully considered but are not persuasive.  The applicant argues that Yoon and Graham do not teach “modifying, with an autonomous driving system, a steering wheel of the ego vehicle so that the ego vehicle does not steer into the target lane at the target time.”  The examiner disagrees.  Yoon discloses a vehicle that does not change lanes to the target lane at the target time while Graham teaches modifying a steering wheel.  Column 4, lines 5 – 12 of Yoon uses a priority determiner to check the reason of the lane change between a vehicle A and a vehicle B.  Column 4, lines 29 – 34 describes the priority rating sections, high and normal.  Column 4, lines 41 – 46 of Yoon describes a lane change supporter 150 that attempts to change the lane after vehicle B due to the priority level of the other vehicle.  Column 3, lines 24 – 33 of Yoon describes that the vehicles communicate to each other using V2 or V2V communication.  This meets the claim of modifying the ego vehicle so that the ego vehicle does not change lanes to the target lane at the target time.  In summary, Yoon determines that the vehicle needs to change learns, determines which vehicle has a higher priority, and then executes a lane change based on this priority level.  Based on this situation, the vehicle that changes lane second, does not initially change lanes and is therefore equivalent to the claim.  Graham then teaches modifying a steering wheel of the autonomous driving system.  Paragraph [0026] of Graham describes a remote vehicle moving, or modifying a steering wheel.  Together, Yoon and Graham meet the totality of the claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2, 9-11, and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Yoon (US Patent No: 9,802,614 B1, hereinafter Yoon) in view of Graham (US Pub No: 2019/0130753 A1, hereinafter Graham).
Regarding Claim 1:
Yoon discloses:
A method executed by an ego vehicle, the method comprising.  Column 2, lines 59 – 67 describes an ego vehicle.
determining that the ego vehicle is changing lanes to the target lane at approximately the target time.  Column 2, lines 59-67 describes an ego vehicle that attempts to change a lane from a road on which the vehicle is being driven, or a region of interest road, to a target road.  This paragraph also describes a collision judger 130 that determines whether an object vehicle has a collision possibility if it attempts to change lanes at the same time.
estimating that the ego vehicle and the remote vehicle will collide at the target lane at the target time.  Column 5, lines 36 – 44 provides an example for when vehicles A and B simultaneously perform a lane change.  It describes a collision judger 130 that senses the danger and informs the priority determiner 140 to monitor vehicle B.  This is equivalent to the claim because the collision judger monitors vehicle A and B to determine if the vehicle will collide at the target lane at the target time.
Yoon does not teach the remote data including one or more of a turning direction for a turn signal of the remote vehicle when the turn signal is engaged or a change in a steering wheel angle of the remote vehicle over time.
Graham teaches:
wherein the remote data includes one or more of a turning direction for a turn signal of the remote vehicle when the turn signal is engaged or a change in a steering wheel angle of the remote vehicle over time.  Paragraph [0027] and figure 2C describes a driver of a remote vehicle 240 that initiates a lane change prior to changing the heading.  The vehicle submits a DSRC module 242 that transmits a broadcast safety message that includes a path prediction 248 and a status of the exterior lights, such as turn signals, of the remote vehicle 240 to the DSRC module 120 of the primary vehicle 100.  Paragraph [0020] describes that the travel path data can include a current position, a current speed and heading, status of exterior lights, a current steering wheel angle, and a yaw rate of the remote vehicle.  This meets the claim because the vehicle 100 receives remote data from a vehicle 240 regarding a turn signal being engaged and a steering wheel angle of the remote vehicle.
Therefore, it would have been prima facie obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified Yoon to incorporate the teachings of Graham to show the remote data including one or more of a turning direction for a turn signal of the remote vehicle when the turn signal is engaged or a change in a steering wheel angle of the remote vehicle over time.  One would have been motivated to do so to assist a driver when to make a turn at an intersection and to alert the driver when it is not safe to make the turn ([0002] of Graham).
	Yoon and Graham teach:
determining, based on remote data that describes sensor measurements for a remote vehicle that are described in a Vehicle-to-Everything (V2X) message originated by the remote vehicle, that the remote vehicle is changing lanes to a target lane at a target time.  Column 3, lines 24 – 33 of Yoon describes that the collision judger 130 checks whether or not there is an object having collision possibility by using V2X or V2V communication.  Paragraph [0027] of Graham and figure 2C describes a driver of a remote vehicle 240 that initiates a lane change prior to changing the heading.  The vehicle submits a DSRC module 242 that transmits a broadcast safety message that includes a path prediction 248 and a status of the exterior lights, such as turn signals, of the remote vehicle 240 to the DSRC module 120 of the primary vehicle 100.  Paragraph [0020] of Graham describes that the travel path data can include a current position, a current speed and heading, status of exterior lights, a current steering wheel angle, and a yaw rate of the remote vehicle.  This meets the claim because the vehicle 100 receives remote data from a vehicle 240 regarding a turn signal being engaged and a steering wheel angle of the remote vehicle.
and modifying, with an autonomous driving system, a steering wheel of the ego vehicle so that the ego vehicle does not steer into the target lane at the target time.  Column 4, lines 5 - 12 of Yoon uses a priority determiner to check the reason of the lane change between a vehicle A and a vehicle B.  Column 4, lines 29 - 34 of Yoon describes the priority rating sections, high and normal.  Column 4, lines 41 - 46 of Yoon describes a lane change supporter 150 that attempts to change the lane after vehicle B due to the priority level of the other vehicle.  Column 3, lines 24 - 33 of Yoon describes that the vehicles communicate to each other using V2X or V2V communication.  This is equivalent to the claims because vehicle A plans to change lanes but does not change lanes at the target time due to another vehicle, B, wanting to change lanes and that vehicle having a higher priority level.  Paragraph [0020] of Graham describes that the travel path data can include a current position, a current speed and heading, status of exterior lights, a current steering wheel angle, and a yaw rate of the remote vehicle.  Paragraph [0026] of Graham describes that the remote vehicle may move the steering wheel, or modify the steering wheel.


Regarding Claim 9:
	Yoon discloses:
A system included in an ego vehicle, the system comprising: a processor communicatively coupled to a Vehicle-to-Everything (V2X) radio and a non- transitory memory, wherein the V2X radio is operable to receive a V2X message and the non-transitory memory stores computer code that is operable, when executed by the processor, to cause the processor to.  Column 4, lines 57 – 67 disclose a processor and a memory.  Column 3, lines 24 - 33 describes that the vehicles communicate to each other using V2X or V2V communication, and therefore has a radio.
determine that the ego vehicle is estimated to change lanes to the target lane at approximately the target time.  Column 2, lines 59-67 describes an ego vehicle that attempts to change a lane from a road on which the vehicle is being driven, or a region of interest road, to a target road.  This paragraph also describes a collision judger 130 that determines whether an object vehicle has a collision possibility if it attempts to change lanes at the same time.
estimate that the ego vehicle and the remote vehicle will collide at the target lane at the target time.  Column 5, lines 36 – 44 provides an example for when vehicles A and B simultaneously perform a lane change.  It describes a collision judger 130 that senses the danger and informs the priority determiner 140 to monitor vehicle B.  This is equivalent to the claim because the collision judger monitors vehicle A and B to determine if the vehicle will collide at the target lane at the target time.
Yoon does no teach the remote data including one or more of a turning direction for a turn signal of the remote vehicle when the turn signal is engaged or a change in a steering wheel angle of the remote vehicle over time.
Graham teaches:
wherein the remote data includes one or more of a turning direction for a turn signal of the remote vehicle when the turn signal is engaged or a change in a steering wheel angle of the remote vehicle over time.  Paragraph [0027] and figure 2C describes a driver of a remote vehicle 240 that initiates a lane change prior to changing the heading.  The vehicle submits a DSRC module 242 that transmits a broadcast safety message that includes a path prediction 248 and a status of the exterior lights, such as turn signals, of the remote vehicle 240 to the DSRC module 120 of the primary vehicle 100.  Paragraph [0020] describes that the travel path data can include a current position, a current speed and heading, status of exterior lights, a current steering wheel angle, and a yaw rate of the remote vehicle.  This meets the claim because the vehicle 100 receives remote data from a vehicle 240 regarding a turn signal being engaged and a steering wheel angle of the remote vehicle.
Therefore, it would have been prima facie obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified Yoon to incorporate the teachings of Graham to show the remote data including one or more of a turning direction for a turn signal of the remote vehicle when the turn signal is engaged or a change in a steering wheel angle of the remote vehicle over time.  One would have been motivated to do so to assist a driver when to make a turn at an intersection and to alert the driver when it is not safe to make the turn ([0002] of Graham).
	Yoon and Graham teach:
determine, based on remote data that describes sensor measurements for a remote vehicle that are described in a Vehicle-to-Everything (V2X) message originated by a remote vehicle, that the remote vehicle is changing lanes to a target lane at a target time.  Column 3, lines 24 – 33 of Yoon describes that the collision judger 130 checks whether or not there is an object having collision possibility by using V2X or V2V communication.  Paragraph [0027] of Graham and figure 2C describes a driver of a remote vehicle 240 that initiates a lane change prior to changing the heading.  The vehicle submits a DSRC module 242 that transmits a broadcast safety message that includes a path prediction 248 and a status of the exterior lights, such as turn signals, of the remote vehicle 240 to the DSRC module 120 of the primary vehicle 100.  Paragraph [0020] of Graham describes that the travel path data can include a current position, a current speed and heading, status of exterior lights, a current steering wheel angle, and a yaw rate of the remote vehicle.  This meets the claim because the vehicle 100 receives remote data from a vehicle 240 regarding a turn signal being engaged and a steering wheel angle of the remote vehicle.
and modify, with an autonomous driving system, a steering wheel of the ego vehicle so that the ego vehicle does not change lanes to the target lane at the target time.  Column 4, lines 5 - 12 of Yoon uses a priority determiner to check the reason of the lane change between a vehicle A and a vehicle B.  Column 4, lines 29 - 34 of Yoon describes the priority rating sections, high and normal.  Column 4, lines 41 - 46 of Yoon describes a lane change supporter 150 that attempts to change the lane after vehicle B due to the priority level of the other vehicle.  Column 3, lines 24 - 33 of Yoon describes that the vehicles communicate to each other using V2X or V2V communication.  This is equivalent to the claims because vehicle A plans to change lanes but does not change lanes at the target time due to another vehicle, B, wanting to change lanes and that vehicle having a higher priority level.  Paragraph [0020] of Graham describes that the travel path data can include a current position, a current speed and heading, status of exterior lights, a current steering wheel angle, and a yaw rate of the remote vehicle.  Paragraph [0026] of Graham describes that the remote vehicle may move the steering wheel, or modify the steering wheel.
	Claim 17 is substantially similar to claim 9 and is rejected on the same grounds.

Regarding Claim 2:
Yoon discloses:
The method of claim 1, further comprising: generating warning data based on estimating that the ego vehicle and the remote vehicle will collide.  Column 5, lines 36 – 44 provides an example for when vehicles A and B simultaneously perform a lane change.  It describes a collision judger 130 that senses the danger and informs the priority determiner 140 to monitor vehicle B.  This is equivalent to the claim because the collision judger monitors vehicle A and B to determine if the vehicle will collide at the target lane at the target time.
	Graham teaches:
wherein modifying the steering wheel is based on the warning data.  Paragraph [0027] and figure 2C describes a driver of a remote vehicle 240 that initiates a lane change prior to changing the heading.  The vehicle submits a DSRC module 242 that transmits a broadcast safety message that includes a path prediction 248 and a status of the exterior lights, such as turn signals, of the remote vehicle 240 to the DSRC module 120 of the primary vehicle 100.  Paragraph [0020] describes that the travel path data can include a current position, a current speed and heading, status of exterior lights, a current steering wheel angle, and a yaw rate of the remote vehicle.  This meets the claim because the vehicle 100 receives remote data from a vehicle 240 regarding a turn signal being engaged and a steering wheel angle of the remote vehicle.
Claims 11 and 18 are substantially similar to claim 2 and is rejected on the same grounds.

Regarding Claim 10:
	Yoon discloses:
The system of claim 9, wherein modifying the computer code is further operable to cause an audio system to generate an auditory warning.  Column 5, lines 60 – 65 describes using a speaker to warn the driver of vehicle A to not change the lane.  Column 3, lines 34 – 48 describes that the collision judger 130 can be executed by the stored computer-readable code or software by the processor of the collision judger 130.

Regarding Claim 19:
	Yoon discloses:
The computer program product of claim 17, wherein the operations further comprise providing a warning to a driver of the ego vehicle.  Column 5, lines 60 – 65 describes using a speaker to warn the driver of vehicle A to not change the lane.

Claims 3 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Yoon in view of Graham and further in view of Tao et al. (CN 108482250 A, hereinafter Tao).
Regarding Claim 3:
Yoon and Graham teach the above invention in claim 1.  Yoon and Graham do not teach displaying a visual warning on an electronic display.
Tao teaches:
The method of claim 2, further comprising, displaying a visual warning on an electronic display based on the warning data.  Paragraph [0033] describes a central processor that calculates the distance between the two vehicles.  In the case of emergency, the warning display screen 3 is displayed on the vehicle and sends a warning instruction to the acousto-optic alarm light 2.  Paragraph [0030] describes a millimeter wave radar 4 that actively detected the distance.
Therefore, it would have been prima facie obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified Yoon and Graham to incorporate the teachings of Tao to show displaying a visual warning on an electronic display.  One would have been motivated to do so to prevent vehicles from colliding with each other.

Regarding Claim 13:
Yoon and Graham teach the above invention in claim 1.  Yoon and Graham do not teach displaying a visual warning on an electronic display.
Tao teaches:
The system of claim 12, wherein the computer code is further operable to cause the processor to display a visual warning on an electronic display.  Paragraph [0033] describes a central processor that calculates the distance between the two vehicles.  In the case of emergency, the warning display screen 3 is displayed on the vehicle and sends a warning instruction to the acousto-optic alarm light 2.  Paragraph [0030] describes a millimeter wave radar 4 that actively detected the distance.  Paragraph [0029] describes a processor that can process computer code.
Therefore, it would have been prima facie obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified Yoon and Graham to incorporate the teachings of Tao to show displaying a visual warning on an electronic display.  One would have been motivated to do so to prevent vehicles from colliding with each other.

Claims 4, 6 and 12, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Yoon in view of Graham and further in view of Zhibin et. al. (CN110809904A, hereinafter Zhibin).
Regarding Claim 4:
Yoon and Graham to teach the above invention in claim 1.  Yoon and Graham do not teach a V2X message received by a radio.
Zhibin teaches:
The method of claim 1, wherein the V2X message is received by a V2X radio.  Paragraph [197] describes a radio communication arrangement 504 and antenna system 506 that is configured to send and receive communications from vehicle communication devices and terminal devices.
Therefore, it would have been prima facie obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified Yoon and Graham to incorporate the teachings of Zhibin to show a V2X message received by a radio.  One would have been motivated to do so to receive radio signal communication messages.
Claim 12 is substantially similar to claim 4 and is rejected on the same grounds.

Regarding Claim 6:
Yoon, Graham, and Zhibin teach the above inventions in claims 1 and 4.  Yoon and Graham do not disclose a plurality of channels that includes a reserved channel for V2X messages.
Zhibin teaches:
The method of claim 4, wherein the V2X radio includes a plurality of channels including a first reserved channel that is reserved for receiving the V2X message.  Paragraph [0408] describes a coexistence engine 2902 that schedules the deterministic communication device 2904 during a reservation window, allocating channel resources.  For example the deterministic communication devices 2904-2910 are sharing channels and the coexistence engine 2902 allocates each channel at different times, and therefore reserves each device to a specific frequency interval, and therefore channel.   Paragraph [0404] describes that this is important because than the reserved transmission can have sufficient radio energy.  Paragraph [1283] describes a plurality of channels.
Claim 14 is substantially similar to claim 6 and is rejected on the same grounds.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Yoon in view of Graham and Zhibin and further in view of Zhu (US Pub No: 2020/0019176 A1, hereinafter Zhu).
Regarding Claim 5:
Yoon, Graham, and Zhibin teach the above inventions in claims 1 and 4.  Yoon, Graham, and Zhibin do not teach remote data that includes a location of the remote vehicle that is accurate to within 1.5 meters.
Zhu teaches:
The method of claim 4, wherein the remote data further includes a location of the remote vehicle that is accurate to within 1.5 meters.  Paragraph [0107] describes a signal BSM 11 that comprises a longitudinal value, that may be accurate within 1.5 meters of the module 100 based on GPS data.  This is chosen because 1.5 meters may be within half a lane of traffic.  Paragraph [0111] describes that the data message channel 404 is communicated between a local vehicle and a remote vehicle.
Therefore, it would have been prima facie obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified Yoon, Graham, and Zhibin to incorporate the teachings of Zhu to show remote data that includes a location of the remote vehicle that is accurate to within 1.5 meters.  One would have been motivated to do so because 1.5m is approximately one half of a lane width and the NHTSA mandates for a location accuracy of 1.5 meters in dense urban scenario.

Claims 7 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Yoon, Graham and Zhibin and further in view of The National Highway Traffic Safety Administration (NHTSA) and Lu et al. (US Pub No: 2020/0008086 A1, hereinafter Lu).
Regarding Claim 7:
Yoon, Graham and Zhibin teach the above inventions in claims 1, 4, and 6.  Zhibin teaches Basic Safety messages and the combination discloses channels, but Yoon, Graham and Zhibin do not teach a reserved channel for a Basic Safety Message.
The National Highway Traffic Safety Administration (NHTSA) teaches:
The method of claim 6, wherein the first reserved channel is reserved for a Basic Safety Message.  On page 3857, under Communication Technology, the DSRC unit is identified to send and receive Basic Safety Messages at a frequency between 5.850 to 5.925 MHz bands.  This is equivalent to the claim because this provides a reserved channel for which no other communications should be sent.
Therefore, it would have been prima facie obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified Yoon, Graham and Zhibin to incorporate the teachings of The NHTSA to show a reserved channel for a Basic Safety Message.  One would have been motivated to do so because the document proposed to establish a Federal Motor Vehicle Safety Standard for V2V vehicles to improve safety.
Yoon, Graham, Zibin, and the NHTSA do not teach a second reserved channel that is reserved for receiving a Pedestrian Safety Message.
Lu teaches:
and a second reserved channel is reserved for receiving a Pedestrian Safety Message.  Paragraph [0067] describes a V2X radio 147 that is configured to send and receive wireless messages.  The first V2X radio includes seven channels with one channel reserved for BSMs (Basic Safety Messages) and one for PSMs Pedestrian Safety Message).  Claim 20 additionally describes this.
Therefore, it would have been prima facie obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified Yoon, Graham, Zibin, and the NHTSA to incorporate the teachings of Lu to show a second reserved channel that receives a Pedestrian Safety Message.  One would have been motivated to do so to eliminate adjacent channel interferences for DSRC channels which is caused by BSMs, PSMs, and other DSRC messages ([0010] of Lu).
Claim 15 is substantially similar to claim 7 and is rejected on the same grounds.

Claims 8 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Yoon in view of Graham and further in view of Lu.
Regarding Claim 8:
Graham teaches:
and the sensor measurements include a speed, a heading, and the steering wheel angle of the remote vehicle.  Paragraph [0020] describes that the travel path data can include a current position, a current speed and heading, status of exterior lights, a current steering wheel angle, and a yaw rate of the remote vehicle.
Yoon and Graham do not teach a V2X message being a basic safety message.
Lu teaches:
The method of claim 1, wherein the V2X message is a basic safety message.  Paragraph [0067] describes a V2X radio 147 that is configured to send and receive wireless messages.  The first V2X radio includes seven channels with one channel reserved for BSMs (Basic Safety Messages) and one for PSMs Pedestrian Safety Message).  Claim 20 additionally describes this.
Therefore, it would have been prima facie obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified Yoon, Graham, Zibin, and the NHTSA to incorporate the teachings of Lu to show a second reserved channel that receives a Pedestrian Safety Message.  One would have been motivated to do so to eliminate adjacent channel interferences for DSRC channels which is caused by BSMs, PSMs, and other DSRC messages ([0010] of Lu).
Claim 16 is substantially similar to claim 8 and is rejected on the same grounds.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Yoon in view of Graham and further in view of Adam et. al. (US Pub No: 2019/0071013 A1, hereinafter Adam).
Regarding Claim 20:
Yoon discloses:
and generating a warning sound that is played over a speaker of the ego vehicle.  Column 5, lines 60 – 65 describes using a speaker to warn the driver of vehicle A to not change the lane.
Yoon and Graham do not teach a warning that provides a small counter-steering force on a steering wheel of the ego vehicle.  Yoon, Graham and Weiherer do not teach generating a warning message that is displayed on a device of the ego vehicle.
Adam teaches:
The computer program product of claim 19, wherein the warning is selected from a group that consists of: generating a warning message that is displayed on a display device of the ego vehicle.  Paragraph [0051] describes a possible danger point in area 17 that can be shown on the display 18.
Therefore, it would have been prima facie obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified Yoon and Graham to incorporate the teachings of Adam to show an actuator that causes the steering wheel to vibrate and generating a warning message that is displayed on a device of the ego vehicle.  One would have been motivated to do so that the driver receives feedback and is able to respond to the collision risk ([0009] of Adam).










Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Wang et al. (US Pub No: 2020/0247412 A1): In an example, a method determines a reference vehicle traveling in a first lane. The first lane merges with a second lane at a merging point. The method can determine a merging plan for a merging vehicle traveling in the second lane to merge into the first lane based on a vehicle position, and in some cases the speed, of the reference vehicle in the first lane. The method can overlay, via a display device, a virtual target in a field of view of a roadway environment of a driver of the merging vehicle based on the merging plan of the merging vehicle.
Kuhara (US Pub No: 2019/0066516 A1): A method includes: (A) acquiring, via a network, identification information for identifying a user or a terminal of the user, and dispatch request information that indicates a dispatch request for an autonomous vehicle issued by the user; (B) selecting the autonomous vehicle to be dispatched to the user from among a plurality of autonomous vehicles, based on the dispatch request information; and (C) assigning a control right for the selected autonomous vehicle, to the user or the terminal, based on the identification information.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY KHANDPUR whose telephone number is (571)272-5090. The examiner can normally be reached Monday - Friday 8:30 - 6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter Lonsberry can be reached on 571-272-7298. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAY KHANDPUR/Examiner, Art Unit 3665                                                                                                                                                                                                        
/BEHRANG BADII/Primary Examiner, Art Unit 3665